Detailed Office Action
	Applicant’s arguments and amendments filed on 6/13/2022 have been entered and fully considered. Claims 1, 7-9, and 15 are amended. Claims 4, 6, 11-14, and 16 are cancelled. Claims 1-3, 5, 7-10, and 15 remains pending 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments.
Applicant has not addressed the Specification’s objection and one of the 35 USC 112(b) rejections previously set forth in the non-final office action of 12/27/2021. It is  reiterated below with additional 112(b) rejections.
Applicant states that the rejection of claims 1, 13, and 19-20 is traversed (see arguments of 6/13/2022, page 5). However, claim 13 is cancelled and there are no claims 19-20. The traverse that the Applicant states is believed to be related to the independent claims 1, 8, and 15.
Applicant’s arguments that the primary reference of HUMPHREY (US-2003/0029130) does not disclose certain elements of the independent claims, have been fully considered and found not to be persuasive (see argument of 6/13/2022, page 9-10).
Applicant states that HUMPHREY fails to show that the brackets are removable without removing the main cross bar. In HUMPHREY you have to remove the entire bar, separate the bar, and remove the brackets. In the present invention the handles are easily removable without removing the cross member, can be rotated, and given the number of attachment points can be easily repositioned. HUMPHREY also fails to show the receptable on the outer edge of the device to allow for the rebar support to be inserted into. HUMPHREY has no such device, and has the supports 62 secured directly to the frame and do not interface or interact with the device. In the present invention this is advantageous to allow equal number of frame supports to keep the frame secure and sturdy.
The Examiner respectfully disagrees. The independent claims only recite the amended  limitation of removable. The independent claims do not recite that the brackets are removable without removing the main cross bar (emphasis added). This is an important distinction that is not recited in the claims. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since “removable” is an amended limitation, the Examiner has presented its rejection in this office action (see section 35 USC 103 below). 
Also, regarding the limitation “receptable”, the Examiner notes that this limitation is in the amended claim 7 (previously it was referred to as receptacle). The Examiner did not rely on the HUMPHREY for this limitation (see non-final office action of 12/24/2021 as related to claim 7). As such this argument is moot. 
Specification
The disclosure is objected to because of the following informalities: the first sentence of paragraph [0027] is an incomplete sentence and does not make sense. This sentence needs to be rewritten or deleted. Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1, line 2: add “each” after “distal to the first end and second end”. This addition clearly shows that each end has its own set of protrusions. 
Claim 8, lines 5/6: add “each” after “extending from the first end and second end”. This addition clearly shows that each end has its own set of protrusions. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the grip" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Two grips are recited in claim1. It is not clear which one is referred to here.
Claim 9 recites the limitation "the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Two grips are recited in claim1. It is not clear which one is referred to here.
Claim 15 recite the limitation “a hook” in line 14. This limitation is already recited in line 11. Therefore, it is not clear that this is the same hook or a different one. For the purpose of examination, the Examiner interprets it as the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HUMPHREY (US-2003/0029130), hereinafter HUMPHREY. Note that the italicized text below are the instant claims.
Regarding claim 1, HUMPHREY discloses A concrete structure forming device {[abstract]}, comprising: 
a first member comprising, a cross member having a first end and a second end, wherein a set of protrusions extend distal to the first end and the second end, wherein the protrusions are positioned a predetermined distance from one another {[FIG. 2] 16/18 are the cross member or the first member, note that 16/18 has two ends or the first and the second end, note that each end has a set of protrusions or first/second receiver extending distally (note that 20/22 are one set of protrusions), note that protrusions are parallel to each other at one end or at both ends, [FIG. 1] note that protrusions or receivers accept forms 10 and 12, note that protrusions are at a predetermined distance for each other (the distance of 10 from 12 or protrusions within 10 and 12)} , 
and a removable and rotatable grip comprising, a handle with a hook extending from the handle and a second mounting point integrated into the handle {[FIGs. 1 & 2] 36 is interpreted as a grip and handle, since it grips and handles a horizontal bar, also note it can be gripped, note the part 40 is considered to be a handle that is attached to grip part 38, note that the assembly also has a hook 58a and 60a that extends down from grip 36, note that 42/44 are the second mounting point or the second connector that are integrated in the grip or handle, note that the hooks 58a/60a are sized to receive the reinforcement member 54/56, note that grip/handle is removable from the cross bar and it can rotate 180 degree without changing its function, thus rotatable}.
The Examiner notes that HUMPHREY only discloses one grip/handle and is silent on a set of grips. However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the grip/handle of MURPHY and have placed the second one at a distance from the first one, since it has been held that a mere duplication of working part of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated this grip for those cases where the forms are far apart from each other thus requiring a long cross bar. Two handles in a long cross bar provide more stability to the bar.
As discussed above, HUMPHREY discloses the second mounting point that is used to secure the grip to the cross member. However, HUMPHRY is silent on a matching first mounting point on the top surface of the first member or cross bar that interacts with the second mounting point, thus silent on the remaining limitation of claim 1 as indicated below:
and a first set of mounting points are positioned at predetermined locations between the first end and the second end on an upper surface of the cross member, wherein the first set of mounting points interacts with the second mounting point.
HUMPHREY discloses a set of mounting points on the side of (and not top surface of) cross member that is used to adjust the length of the cross member {[FIG. 2] 32}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the set of side mounting points of HUMPHREY and have located them on the top side of the cross bar of HUMPHREY, since, it has been held a mere duplication of working parts of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated these first set of mounting points on the top of the cross bar of HUMPHREY, since upon their engagement with the second mounting point of HUMPHREY, they can further engage with the bolt portion of the second mounting point of HUMPHREY {[FIG. 2] bolt 44} and thus provide a stronger connection between the first and the second member.
Regarding claim 2, HUMPHREY discloses wherein the protrusions are substantially perpendicular and in substantially the same orientation relative to the cross member {[FIG. 2] protrusions are 20/22/24/26 and cross member is 16/18; note their perpendicular orientation}.
Regarding claim 3, HUMPHREY discloses wherein the cross member is telescopic {[FIG. 2] note the sliding functionality or being telescopic, [0014]}.
Regarding claim 5, HUMPHREY discloses wherein a low point of the hook of the grip is positioned a predetermined distance below a bottom edge of the set of protrusions {[FIG. 1] note that 58a is lower (at a predetermined location) that 26}.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HUMPHREY as applied to claim 1 above, and further in view of SPEIDEL (US 5,156,753), hereinafter SPEIDEL.
Regarding claim 7, HUMPHREY discloses all the limitations of claim 1. HUMPHREY further discloses wherein of the sets of protrusions, an outer member {[FIG. 2] 20/24 are the inner members and 22/26 are the outer members of the sets of protrusions}.
HUMPHREY, however, is silent on the outer member having a receptable integrated in the outer member.
In the same field of endeavor that is related to concrete form and pouring, SPEIDEL discloses an outer member has a receptable integrated into the outer member {[FIG. 4] note the receptable 46 that is installed on the exterior surface 44 of the member 32, note that as shown above MURPHY teaches the outer member}.
At the effective filing date of the instant invention, it would have been obvious one of ordinary skill in the art to have incorporated the receptable of SPEIDEL in the outer members 22 and 26 of HUMPHREY {[FIG. 1]}.
As disclosed by SPEIDEL, the advantage of this receptacle is that a rigid support stake can be passed through and secured to ground, thus resulting in a fixed position of the from {[col 3, lines 20-30]}. An artisan would have been motivated to have included this receptacle in the outer member 22 and 26 of HUMPHREY so that a better ground-securement of forms 12 and 10 can be achieved {[FIG. 1]}.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HUMPHREY in view of SPEIDEL.
Regarding claims 8 and 15, HUMPHREY discloses A concrete structure forming device {[abstract]}, comprising: 
a frame assembly (claim15) {[FIG. 1] 14 is the frame assembly and 10/12 are the forms}, comprising:
a first member comprising, a cross member having a first end and a second end, and a set of protrusions extending from the first end and from the second end (claim 8), a cross member having a first end and a second end, a first receiver connected to the first end of the cross member, wherein the first receiver is designed to receive a form, and a second receiver connected to the second end of the cross member, wherein the second receiver is designed to receive a form and is substantially parallel with the first receiver (claim 15) {[FIG. 2] 16/18 are the cross member or the first member in claim 8 and note that 16/18 has two ends or the first and the second end, note that each end has a set of protrusions or first/second receiver extending distally (note that 20/22 are one set of protrusions that form the channel), note that protrusions are parallel to each other at one end or at both ends, [FIG. 1] note that protrusions or receivers accept forms 10 and 12, note that protrusions are at a predetermined distance for each other (the distance of 10 from 12 or protrusions within 10 and 12)} , 
a removable and rotatable handle comprising, a grip with a hook extending from the grip, wherein the hook is sized to receive a reinforcement member and a second mounting point positioned on a surface of the grip (claim 8), and a hook, comprising; a handle, wherein the handle has a second connector, and a hook extending from the handle in a predetermined direction relative to the handle, wherein the hook is designed to receive a reinforcement member {[FIGs. 1 & 2] 36 is interpreted as a grip and handle, since it grips and handles a horizontal bar, also note it can be gripped, note the part 40 is considered to be a handle that is attached to grip part 38, note that the assembly also has a hook 58a and 60a that extends down from grip 36, note that 42/44 are the second mounting point or the second connector that are located on the surface of the grip, note that the hooks 58a/60a are sized to receive the reinforcement member 54/56, note that grip/handle is removable from the cross bar and it can rotate 180 degree without changing its function, thus rotatable}.
The Examiner notes that HUMPHREY only discloses one grip/handle and is silent on a set of handles as recited in claim 8 . However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the grip/handle of MURPHY and have placed the second one at a distance from the first one, since it has been held that a mere duplication of working part of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated this grip for those cases where the forms are far apart from each other thus requiring a long cross bar. Two handles in a long cross bar provide more stability to the bar.
As discussed above, HUMPHREY discloses the second mounting point that is used to secure the grip to the cross member. However, HUMPHRY is silent on a matching first mounting point on the top surface of the first member or cross bar that interacts with the second mounting point, thus silent on the next limitations of claims 8 and 15 as indicated below:
and a first set of mounting points are positioned at predetermined locations between the first end and the second end along a top surface of the cross member, and wherein the first set of mounting points connect with the second mounting point to secure the handles in a set location (claim 8).
wherein the cross member has at least one first connector positioned on a top side of the cross member, designed to connect with the at least one first connector of the cross member (claim 15).
HUMPHREY discloses a set of mounting points on the side of (and not top of) cross member that is used to adjust the length of the cross member {[FIG. 2] 32}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the set of side mounting points of HUMPHREY and have located them on the top side of the cross bar of HUMPHREY, since, it has been held a mere duplication of working parts of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated these first set of mounting points on the top of the cross bar of HUMPHREY, since upon their engagement with the second mounting point of HUMPHREY, they can further engage with the bolt portion of the second mounting point of HUMPHREY {[FIG. 2] bolt 44} and thus provide a stronger connection between the first and the second member.
HUMPHREY, however, is silent on the  having a receptable integrated in the protrusions/receivers.
In the same field of endeavor that is related to concrete form and pouring, SPEIDEL discloses and a receptable integrated into an outside surface of each set of protrusions (claim 8) a receptable integrated into the first receiver and the second receiver and is designed to receive a support for the forms {[FIG. 4] note the two receptables 46 and 66 that are installed on the exterior surface 44/26 of the member 32/70, [col 3, lines 20-30]}.
At the effective filing date of the instant invention, it would have been obvious one of ordinary skill in the art to have incorporated the receptable of SPEIDEL in the outer protrusions/receivers 22 and 26 of HUMPHREY {[FIG. 1]}.
As disclosed by SPEIDEL, the advantage of this receptacle is that a rigid support stake can be passed through and secured to ground, thus resulting in a fixed position of the from {[col 3, lines 20-30]}. An artisan would have been motivated to have included this receptacle in the outer member 22 and 26 of HUMPHREY so that a better ground-securement of forms 12 and 10 can be achieved {[FIG. 1]}.
Regarding claims 9 and 10, HUMPHREY discloses wherein when the handle is connected to the first member, the hook is orientated in a set orientation (claim 9), wherein when the direction of the grip is perpendicular to the direction of the hook (claim 10) {[FIG. 1] 36 is connected to 16, note that 58a direction is perpendicular to extension 36 to 48}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748